Citation Nr: 1042451	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-20 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need 
for aid and attendance of another.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in October 2009.  At 
that time, the Board granted a claim for SMP at the "housebound 
rate" and remanded a claim for SMP based on the need for aid and 
attendance of another.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the terms of 
a remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id. 

In October 2009, the Board remanded this case for further 
development; specifically to afford the Veteran a VA aid and 
attendance examination.  In pertinent part, the Board noted that 
it was unable to determine from the record if the Veteran 
requires the aid and attendance of another.  It was careful to 
note that the Veteran was unable to report for VA examination at 
a VA medical center but had offered to show for examination 
conducted at the Yale VA outpatient clinic. 

Cognizant of the Veteran's declining health situation, the Board 
directed the RO to be flexible in the scheduling of an 
examination, and requested:  

Examination of the Veteran may be accomplished by having 
the examination conducted at the Yale VA outpatient clinic, 
or any other medical facility to which the Veteran can 
travel or be brought; or having an examiner visit the 
Veteran; or by conducting a social and industrial survey of 
the Veteran in his home.

It is preferred that the Veteran be interviewed and/or 
examined in person. If this is not possible, ask the 
Veteran's treating VA physician to proffer the requested 
evaluation and opinion after a records review and examining 
the Veteran.

It appears, however, that the examination was scheduled at the VA 
Medical Center in January 2010 and the Veteran failed to report 
as scheduled.  Thereafter, the RO issued a Supplemental Statement 
of the Case and recertified the matter to the Board.  No efforts 
were made to conduct an examination at an alternate location or 
by way of a records review and opinion without examination of the 
Veteran.  

The Board also notes, that while this matter was in remand 
status, numerous in-home treatment records were supplied 
primarily pertaining to treatment for an ulcer or open skin 
wounds.  These records appear to indicate that the Veteran is in 
need of assistance in accomplishing many of the activities of 
daily living.  The Board is precluded, however, in making its own 
unsubstantiated medical conclusions regarding this case.  As 
such, the claim must be returned for compliance with its prior 
remand directive.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by phone and 
determine whether he is able to appear for an 
examination at a VA facility or in his home.  

2.  Thereafter, the RO must take all action 
possible to provide the Veteran with a VA 
examination(s) to determine whether he meets 
the criteria for SMP based on the need for 
aid and attendance of another.  

The examiner should identify any and all 
pathology the Veteran manifests, other than 
his spinal disabilities, including, but not 
limited to, his left wrist and hand 
disability, his bedsores and burn residuals, 
and depression and any other psychiatric 
pathology.

It is noted that the Veteran's non-service 
connected spinal disability is rated as 100 
percent disabling-the highest evaluations 
afforded under the criteria for these 
conditions under the assigned diagnostic 
code-and his gastrointestinal disabilities is 
rated at 60 percent disabling.

After contacting the Veteran and determining 
his preference, examination of the Veteran 
may be conducted at the Yale VA outpatient 
clinic, or any other medical facility to 
which the Veteran can travel; by having an 
examiner visit the Veteran; or by conducting 
a social and industrial survey of the Veteran 
in his home.

It is preferred that the Veteran be 
interviewed and/or examined in person.  If 
this is not possible, ask the Veteran's 
treating VA physician to proffer the 
requested evaluation and opinion after a 
records review and examining the Veteran.

If possible, the claims file should be made 
available to and reviewed by the examiner(s) 
in conjunction with the examination(s).

The examiner is directed to offer the 
following opinion: is it at least as likely 
as not that the Veteran's nonservice-
connected conditions render him in need of 
the aid and attendance of another.  

A complete rationale for all opinions must be 
provided.

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO must readjudicate the 
Veteran's claim for SMP based on the need for 
aid and attendance of another, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If any decision remains 
adverse to the Veteran, a supplemental 
statement of the case must be issued to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

